   Case: 1:18-cv-00586-MRB Doc #: 25 Filed: 01/22/19 Page: 1 of 1 PAGEID #: 768



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Cincinnati Development III, LLC,           )
                                            )
               Plaintiff,                   ) Case No.: 1:18-cv-00586
                                            )
               vs.                          ) Judge Michael R. Barrett
                                            )
 Cincinnati Terrace Plaza, LLC, et al.,     )
                                            )
               Defendants.                  )
                                            )
                                            )

                                          ORDER

      This matter is before the Court on Defendant Cincinnati Terrace Plaza, LLC,’s

Unopposed Motion for an Extension of Time to Respond to Plaintiff’s Motion for Partial

Summary Judgment. (Doc. 22). For good cause shown, the Motion is GRANTED and

Defendant Cincinnati Terrace Plaza, LLC, shall have up to and including February 6,

2019, to file a Response.

      IT IS SO ORDERED.

                                              _/s Michael R. Barrett____
                                              Michael R. Barrett, Judge
                                              United States District Court
